Citation Nr: 1550403	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1999 to April 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2009 rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) which, respectively, reopened a claim of service connection for a back disability and denied it on de novo review, and denied service connection for a bilateral knee disability.  In March 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record (it contains multiple transcription errors, however none are critical).  In June 2015, this matter was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claims seeking service connection.  Because there has not been substantial compliance with previous remand instructions with respect to the Veteran's claims of service connection for back and bilateral knee disabilities, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  Notably, once VA undertakes the effort to provide an examination, it must ensure the examination is adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 
Back Disability

The June 2015 remand instructed the AOJ to secure a medical opinion that addressed the etiology of the Veteran's back disability, taking into account the following events in service: a documented back injury from a fall in April 1999; chiropractic treatment he received thereafter; being placed on a profile; x-ray findings of mild insignificant scoliosis of the lumbar spine; and a formal finding that he was physically unfit for service.  In providing the September 2015 negative nexus opinion in response to the Board's remand, the physician acknowledged the foregoing and stated that the Veteran was likely born with a mild scoliosis.  He further noted that the Veteran was unable to describe or document any specific continuity of care for evaluation and treatment of low back pain following service until 2008, when MRI showed combined degenerative and congenital severe central stenosis at the L5-S1 spinal level.  He opined that the findings of severe congenital central canal stenosis likely would not be picked up on the August 2000 x-rays in service.  The opinion offered includes insufficient explanation of rationale, and is inadequate for rating purposes.  To the extent that it suggests that the Veteran's back disability may be a congenital anomaly, it does not adequately address whether it was aggravated by service, particularly in light of the acknowledged injury therein, that the Veteran was placed on profile, and that he was formally found unfit for service, being discharge after more than a year's service.  Also significantly, the examiner's rationale cites to the absence of documentation of postservice continuity of treatment.  Given that the veteran was homeless for at leat part of the period documentation of continuity of treatment would not be a reasonable expectation.  Accordingly another examination to secure an adequate opinion in this matter is necessary.

Service Connection for a Bilateral Knee Disability

In his November 2008 statement, the Veteran reported he injured his knees in an April 1999 fall in service (when he also injured his back).  His service treatment records (STRs) do not show a diagnosis or complaints of a knee disability in service.   At the March 2015 Travel Board hearing, he argued alternatively that his back disability caused his bilateral knee disability, raising a secondary service connection theory of entitlement to service connection for bilateral knee disability.

The June 2015 remand instructed the AOJ to secure a medical opinion that addressed whether the Veteran's bilateral knee disability (a) had its onset during, or is/was otherwise related to, service, to include the April 1999 fall, or (b) was caused or aggravated by his back disability.  In providing the September 2015 negative nexus opinion in response to the Board's remand, the examiner noted that the Veteran's STRs are silent for any complaint, treatment, or diagnosis of a bilateral knee disability.  He did not address whether the Veteran's bilateral knee disability was caused or aggravated by his back disability (as was requested).  Accordingly, the opinion is inadequate for rating purposes, and a remand to ensure compliance with previous instructions is necessary.  Stegall, 11 Vet. App. at 271.

Service Connection for PTSD

A June 2013 rating decision denied the Veteran's claim of service connection for PTSD; a September 2014 rating decision confirmed that denial.  In June 2015, he submitted a notice of disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) in this matter.  In such circumstances, the Board is required to remand the matter for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  [This matter is not now fully before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after the SOC is issued.]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the Veteran to be examined by an orthopedist to ascertain the nature and etiology of his back and bilateral knee disabilities.  The record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record (specifically include the Boards remands and the transcript of the Veteran's March 2015 hearing testimony, the consulting physician should provide opinions that respond to the following:

(a)  Please identify by diagnosis each back disability found on examination/shown by the record.  

(b)  Please identify the likely etiology for each back disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's military service/injury therein.  Please note that the Veteran is presumed sound on entry in service (and was discharged as unfit), and that clear and unmistakable evidence is required to rebut a presumption  of aggravation if an apparent increase in disability during service is shown, particularly when there has been an injury therein.  

(c)  Identify by diagnosis each knee disability entity found.

(d) What is the likely etiology for each knee disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability (i) is related to a documented fall in service that resulted in a back injury or (ii) was caused or aggravated (the opinion must address aggravation) by the Veteran's back disability?  If not, please identify the etiological factor(s) for the diagnosed knee disability(ies) considered more likely.

The examiner must explain the rationale for all opinions in detail, acknowledge the Veteran's lay accounts.  All opinions should be accompanied by rationale.  

2.  The AOJ should then review the record and re-adjudicate the claims of service connection for back and knee disabilities.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

3.  The AOJ should review its determination on the claim of service connection for PTSD and issue an appropriate SOC in the matter. The Veteran and his representative should be advised of the time limit for perfecting an appeal in this matter, and be afforded opportunity to do so.  If that occurs, this matter should also be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2015).

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

